Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed March 15, 2022 is acknowledged.  Claims 2-5, 12-16 and 20-22 are cancelled. Claims 1, 6-11 and 17-19 are pending in this application and under examination in this office action.
3.	Applicant’s arguments filed on March 15, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
4.	The provisional rejection of claims 1, 6-11 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, 15-21, 26-29 and 32 of copending Application No. 16/461271 is moot because Application No. 16/461271 was abandoned. 
The provisional rejection of claims 1, 6-11 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-13 and 18-21 of copending Application No. 15/574432 in view of Asokan (US2012/0009268), Blits (US2016/0243260) and Gao (US2013/0195801) is moot because Application No. 16/461271 was abandoned. 
Claim Rejections/Objections Maintained
In view of the amendment filed on March 15, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 6-11 and 17-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al. (US2012/0009268) or Blits (US2016/0243260) in view of Zhu et al. (US8545837) and Cheng et al. (US2004/0204379). The rejection is maintained for the reasons made of record and the reasons set forth below.
	Claims 1, 6-11 and 17-19 as amended are drawn to a method to enhance neurocognition in a human having mucopolysaccharidosis type II disorder (MPSII), comprising: intrathecally administering to the human a composition comprising an amount of a recombinant adeno-associated virus (rAAV) vector, rAAV9, comprising an open reading frame encoding iduronate-2-sulfatase (IDS) effective to enhance neurocognition relative to a human with the MPSII that is not administered the rAAV, and administering an immune suppressant to the human. 
On p. 4-8 of the response, Applicant argues that Asokan is directed to modifications to AAV capsids that can alter tropism including intravenously injecting an AAV9 vector packaging a CBA-Luc casset, which is highly efficient in transducing skeletal, cardiac and diaphram muscle whereas instant claims are directed to intrathecal administration of rAAV9 encoding IDS/I2S to enhance neurorecognition in a human with a MPSII disorder. Applicant argues that Blits does not cure the deficiencies of Asokan because Blits discloses intrathecal lumbar injection of rAAV5 and is for encoding GFP and does not teach intrathecal administering rAAV9 comprising an open reading frame encoding IDS. Applicant acknowledges that Zhu teaches a method of treating Hunter syndrome via intrathecal administration of a formulation comprising an IDS/I2S protein (an enzyme replacement therapy (ERT)) and Cheng teaches a combination of ERT and systemic gene therapy via intravenous administration but argues that Zhu and Cheng do not compensate the deficiencies of Asokan or Blits and do not provide motivation to enhance neurocognition in a human having MPSII disorder by administering an immune suppressant and intrathecally administering rAAV9 comprising an open reading frame encoding IDS/I2S. Applicant further argues that the claimed method provides non-obvious effects as evidenced by Dr. Lorne A Clarke’s declaration submitted in copending US Application No. 15/717358. Applicant acknowledges that there is an approved ERT for MPSII using a recombinant IDS (ELAPRASE®) via intravenous administration but argues that the ERT therapy does not address the CNS disease involvement in MPSII (see paragraphs 8-10 of the declaration) due to failure to penetrate the blood brain barrier and cites Wraith et al. (Eur. J. Pediatr. 2007; 167:267, as in IDS) in support of the arguments. Applicant argues that there is neurocognition improvement, continued cognitive development within a normal range and acquiring expressive and receptive language skills, rapid decrease in urine GAG after administration of RGX-121 (AAV9-IDS) (NCT03566043 trial and NCT02412787, Exhibits A-D) (see paragraphs 23-26 and 29 of the declaration). 
Note that there is no copy for the recited Exhibits A-D mentioned in the declaration or the recited Exhibits A-D are not listed in a PTO-1449.
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)) ,and MPEP §2141.01-2147.03, the combination of the references of Asokan, Blits, Zhu and Cheng do render the claimed invention obvious because:
i. The Dr. Lorne A Clarke’s declaration under 37 CFR 1.132 filed 3/15/2022 is insufficient to overcome the rejection of claims 1, 6-11 and 17-19 based upon Asokan et al. (US2012/0009268) or Blits (US2016/0243260) in view of Zhu et al. (US8545837) and Cheng et al. (US2004/0204379) under 35 U.S.C. 103 as set forth in the last Office action because:  the facts presented in the declaration are not germane to the rejection at issue. 
The Dr. Clarke’s declaration under 37 CFR 1.132 filed 3/15/2022 fails to set forth the facts that i) the instant application is US Application No. 15/813908, not US Application No. 15/717358 (p. 2, paragraph 5 of the declaration); ii) instant claims 1, 6-11 and 17-19 are rejected under the references of Asokan et al. (US2012/0009268) or Blits (US2016/0243260) in view of Zhu et al. (US8545837) and Cheng et al. (US2004/0204379), not the references of Dodge (US2010/0173979), Barkats (US2015/0182637), Zhang (2011), Clearley (2006), Zhu (US8545837), Cheng (US2004/0204379) and Passini (US2009/0117156) (see p. 4-5, paragraphs 11-22 of the declaration); iii) there is no showing and no Exhibits A-C provided to support the unexpected results as claimed in the declaration (see p. 10 paragraphs 23-29 of the declaration). Not that evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) and MPEP 716.02(c)-I. Since Applicant fails to provide any evidence as discussed above to support any unexpected results as claimed, the claimed method is obvious over the prior art, absent evidence to the contrary. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
ii. Asokan teaches methods for treating MPSII (deficiency in iduronate-2-sulfatase (IDS/I2S); also called Hunter syndrome) in a patient suffering from MPSII (see [0238]; [0300]; [0342];), comprising administering to the brain of the patient a recombinant AAV (rAAV) vector encoding IDS/I2S (see [0238]; [0300]; [0280]; [0298]) via different administration routes including intrathecal administration (see [0333] and [0362]), and wherein the rAAV vector includes a rAAV9 vector as recited in claim 1 (see abstract, [0237]-[0238], [0280],[0298]-[0300], [0342]; [0004]-[0005]; [0040]; [0054], table 1, [0075]; [0083]-[0090], [0237]-[0248], table 4; 0033]-[0034]; [0058]-[0060]; [0083]-[0084]; [0377]-[0387], examples 5-9; claims 18-27; p. 4-5, table 1, [0059], [0073]-[0076], [0083]-[0090]; [0241]-[0247], table 4, in particular). 
Note that the rAAV9 vector encoding IDS/I2S, the active step via intrathecal administration of the rAAV9 vector encoding IDS/I2S and the patient population with MPSII in the method of Asokan are identical to those recited in instant claims. The limitation "to enhance neurocognition" recited in the preamble merely states the purpose or intended use of the invention, and is an inherent result of administration of the claimed rAAV9 vector encoding IDS/I2S to patients with MPSII in the method taught by Asokan because the active step (i.e. intrathecal), the material (i.e. rAAV9 vector encoding IDS/I2S) and the patient population (i.e. MPSII) are identical to those recited in instant claims. If the claimed method using the same active step and the same material in the same patient population can enhance neurocognition in a human having MPSII, the same active step, the same material and the same patient population in the method of Asokan can achieve the same results as recited in the preamble of the instant claims.
iii. Blits teaches methods of treating disorder affecting motor function affected by diseases including MPSII ([0011]-[0112]; [0062]; [0071]) using an AAV gene therapy vector comprising a modified AAV sequence having at least 75-99% identity to AAV9 (i.e. rAAV9 vector) encoding IDS/I2S via intrathecally administration route ([0067]; [0081]) or lumbar injection and/or injection into the cisterna magna (i.e. intrathecal administration; see abstract; [0005]-[006]; [009];[0135]; [0149], claim 3) (see abstract; [0010]-[0012]; [0039]-[0042]; table 1; [0061], [0064]; [0067], example 1;  claims 1-15; [0014]; [0036]; [0054]-[0058]; [0104]-[0105], in particular). 
The modified AAV sequence vector from AAV9 meets the limitation of rAAV9 recited in instant claim 1 (see [0045]-[0047], in particular). The rAAV9 vector encoding IDS/I2S, the active step of intrathecally administering and the patient population with MPSII in the method of Blits are identical to those recited in instant claims. The limitation "enhance neurocognition" recited in the preamble merely states the purpose or intended use of the invention, and is an inherent result of administration of the claimed rAAV9 vector encoding IDS/I2S in the method taught by Blits because the active step (i.e. intrathecal administration), the material (rAAV9 encoding IDS/I2S) and the patient population (i.e. patients with MPSII) are identical to those recited in instant claims. If the claimed methods using the same active step and the same material in the same patient population can enhance neurocognition in a human having MPSII, the same active step, the same material and the same patient population used in the method of Blits can achieve the same results as recited in the preamble of the instant claims. 
iv. The difference between the claimed method and the method disclosed by Asokan or Blits is including a step of administering an immune suppressant to the human in the claimed method.
v. While Asokan or Blits does not teach administering to the human an immune suppressant as in instant claims, via co-administration, after administration of the rAAV as in claim 8 and 22, or immuntolerized prior to administration of rAAV as in claim 10, Zhu (US8545837) and Cheng (US2004/0204379) teach these limitations and provide motivation and an expectation of success. 
In particular, Zhu teaches a method of treating MPSII (deficiency in IDS/I2S; also called Hunter syndrome), comprising: intrathecally administering to or injecting to the cisterna magna of a human patient a composition comprising an effective amount of IDS/I2S alone or in combination with an immunosuppressant including immunosuppressants recited in as in claims 6-8 by co-administration or prior to administration of IDS/I2S (see abstract;  col. 20, line1-col. 21, line 56, table 2; col. 22, line 43-col. 23, line 55; col. 31-col. 37; col. 41, line 29 to col. 43, line 27, in particular). The administration of immunosuppressants prior to administration of rAAV or IDS/I2S taught by Zhu also meets the limitation recited in claim 10 because immunotolerization recited in claim 10 is not limited a specific agent or method; and administration of an immunosuppressant is a method of immunotolerization. Cheng teaches different combinations of enzyme replacement therapy, gene therapy and small molecule therapy for the treatment of lysosomal storage diseases wherein the combinations include an immunosuppressant together with a gene therapy component or an enzyme component; and wherein the immunosuppressant includes different immunosuppressants recited in claims 6-7 (see abstract and paragraphs [0109]-[0110],  in particular). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Zhu and Cheng with the teaching of Asokan or Blits to arrive at the claimed invention with an expectation of success because the combination therapy of an lysosomal storage enzyme including IDS/I2S with an immunosuppressant has been used to successfully treat lysosomal storage diseases including MPSII, and has better results as taught by Zhu and Cheng, which also provides motivation to a skilled artisan to include an immunosuppressant together with a gene therapy component or an enzyme component; and wherein the immunosuppressant includes different immunosuppressants in the method of Asokan or Blits to obtain better results. 
vi. The claimed improvement in cognitive skills or neurocognition in patients with impaired neurocognition by clinical trials of RGX-121 is not unexpected because enhancing neural development and neuronal functions and activities or neurocognition (i.e. in open field tests and locomotor tests) after the treatment of MPSII by gene therapy of IDS via different administration routes has been shown in the prior art as evidenced by Cardone et al. (see p. 1229, 2nd col., 2nd paragraph to p. 1232, 1st col.; p. 1234.; Hum. Mol. Genet. 2006; 15:1125-1236. doi:10.1093/hmg/ddl038) or brain function (i.e. PET imaging) as evidenced by Calias et al. (see p. 2, 2nd col., 3rd paragraph to p. 3, 1st col.; p. 4, 2nd col., 1st paragraph; p. 4, 2nd col., 2nd paragraph to p. 6; figure 1; PLoS One, 2012; 7:e30341. doi:10.1371/journal.pone.0030341). 
In addition, evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, Applicants fails to provide evidence of side-by-side comparisons to demonstrate unexpected results as claimed. See MPEP 716.02(c)-I. Since Applicant fails to provide any evidence as discussed above to support any unexpected results as claimed, the claimed method is obvious over the prior art, absent evidence to the contrary.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Further, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” because the results are expected. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07. Accordingly, the rejection of claims 1, 6-11 and 17-19 under 35 U.S.C. 103 as being unpatentable over either Asokan or Blits in view of Zhu and Cheng is maintained.

7.	Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al. (US2012/0009268) or Blits (US2016/0243260) in view of Zhu (US8545837) and Cheng (US2004/0204379) as applied to claims 1, 6-11 and 17-19 above and further in view of Passini et al., (US2009/0117156). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 9 of the response, Applicant argues that Passini does not supplement the deficiencies of Asokan or Blits and Zhu and Cheng because Passini discloses models for treating Neiman-Pick Type disease by delivering AAV8 encoding ASM to liver tissue and subsequently administering AAV2 encoding ASM to the brain and Dr. Clarke states that deliver of ASM for Neiman-Pick Type disease cannot be extrapolated to treatment of MPS disease (see paragraph 21 of the declaration).
	Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)) ,and MPEP §2141.01-2147.03, the combination of the references of Asokan, Blits, Zhu, Cheng and Passini do render the claimed invention because:
	i. For the reasons set forth above, the combined teachings of Asokan, Blits, Zhu and Cheng do teach the claimed method recited in claims 1, 6-11 and 17-19.
ii. The difference between the method recited in claim 10 and the method disclosed by Asokan, Blits, Zhu and Cheng is that the human is “immunotolerized with a target protein, IDS/I2S”. 
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Passini (US2009/0117156) is cited to support the limitation “immunotolerized with a target protein, IDS/I2S” in claim 10.
iv. While Asokan, Blits, Zhu and Cheng do not teach that the human is immunotolerized with a target protein, IDS/I2S, prior to administration of the claimed composition as in claim 10, Passini teaches this limitation and provides motivation and an expectation of success. In particular, Passini teaches a gene therapy for the treatment of a lysosomal storage disease including MPSII caused by a deficiency in IDS/I2S (see [0003]; table 1) and Neimann-Pick Type A disease (NPA) caused by a deficiency in acid sphingomyelinase (ASM) activity by administration of an AAV vector encoding human ASM (see [0052]-[0057], in particular). Passini teaches that immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV provides a better result while performing intrathecal administration to prevent induction of anti-target gene product response including IDS/I2S (see [0128]-[0131], in particular). The teaching of Passini provides a motivation to a skilled artisan to immunotolerize the patient with a target protein, IDS/I2S, prior to administration of the claimed rAAV to get a better result while performing intrathecal administration to prevent induction anti-IDS/I2S response when treating a lysosomal storage disease including MPSII. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Passini with the teachings of Asokan, Blits, Zhu and Cheng to immunotolerize the patient with IDS/I2S prior to administration of the claimed rAAV9 vector encoding IDS/I2S for treatment of MPSII to get a better result in enhancing neurocognition or decreasing neurocognitive dysfunction or neuropathology to while performing administration of the claimed rAAV9 vector encoding IDS/I2S for treatment of MPSII to prevent induction of anti- IDS/I2S response because Passini teaches the benefit of immunotolerize the patient with the claimed gene product, IDS/I2S, prior to administration of the claimed rAAV encoding the gene product to get a better result. 
v. The Dr. Lorne A Clarke’s declaration under 37 CFR 1.132 filed 3/15/2022 is insufficient to overcome the rejection of claims 1, 6-11 and 17-19 based upon Asokan et al. (US2012/0009268) or Blits (US2016/0243260) in view of Zhu et al. (US8545837) and Cheng et al. (US2004/0204379) under 35 U.S.C. 103 as set forth in the last Office action because: It include(s) statements which amount to an affirmation that Passini’s teaching provides no expectation that cisterna magna delivery of a rAAV or rAAVrh10 encoding IDS/I2S can treat MPSII in a human. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof because Asokan, Blits, Zhu and Cheng teach the claimed method recited in claims 1, 6-11 and 17-19 and Passini (US2009/0117156) is cited to support the limitation “immunotolerized with a target protein, IDS/I2S” in claim 10 for the reasons set forth above.  See MPEP § 716.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over either Asokan or Blits in view of Zhu, Cheng and Passini is maintained.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1, 6-11 and 17-19 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8609088 or claims 1-16 of U.S. Patent No. 9249424 in view of Blits (US2016/0243260), Gao (US2013/0195801), Zhu (US8545837), Cheng (US2004/0204379) and Passini (US2009/0117156). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 10 of the response, Applicant argues that the claims of the ’088 patent are directed to treating or inhibiting one or more neurological signs or symptoms associated with a mucopolysaccharidosis in a mammal comprising intranasally administering an enzyme composition and the claims of the ‘424 are directed to treating or inhibiting one or more neurological signs or symptoms associated with a deficiency in alpha-L-iduronidase, iduronate-2-sulfatae, N-acetyl-alpha-D-glucosaminidase, beta-galatosidase or beta-glucoronidase in a mammal comprising intranasally administering a composition comprising an rAAV vector encoding the lysosomal enzyme mentioned above. Applicant argues that Blits, Gao, Zhu, Cheng and Passini do not cure the deficiencies of the ‘088 and ‘424 patents for the reasons set forth above. 
	Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §804,  MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03,the instant claims 1, 6-11 and 17-19 are obvious over the claims of the ‘088 or the ‘424 patent in view of Blits, Gao, Zhu, Cheng and Passini because:
i. The patient population (MPSII) and the enzyme (iduronate-2-sulfatae (IDS/I2S)) used in the methods of the ‘088 or an AAV vector encoding IDS/I2S used in the method of the ‘424 are identical to the instant claims; and thus the intended results of enhancing neurorecognition recited in the preamble of the instant claims are inherent features of administration of the IDS/I2S or an AAV vector encoding the IDS/I2S as evidenced by Cardone et al. (see p. 1229, 2nd col., 2nd paragraph to p. 1232, 1st col.; p. 1234.; Hum. Mol. Genet. 2006; 15:1125-1236. doi:10.1093/hmg/ddl038, cited previously) or brain function (i.e. PET imaging) as evidenced by Calias et al. (see p. 2, 2nd col., 3rd paragraph to p. 3, 1st col.; p. 4, 2nd col., 1st paragraph; p. 4, 2nd col., 2nd paragraph to p. 6; figure 1; PLoS One, 2012; 7:e30341. doi:10.1371/journal.pone.0030341, cited previously). 
ii. The difference between the instant claims and the claims of the issued patents is administration routes (i.e. intrathecal vs. intranasal) and an immune suppressant.
iii. While the administering step recited in the methods of the ‘088 or the ‘424 patent are directed to intranasal administration, it is obvious to use intrathecal administration route in the methods of the ‘088 or the ‘424 patent to achieve the recited results because intrathecal administration of a rAAV9 vector encoding IDS has been used to successfully treat MPSII as taught by Blits or Gao (see abstract; [0010]-[0012]; [0039], table 1; [0064]; [0067], claims 1-15; [0014]; [0036]; [0054]-[0058]; [0104]-[0105] in Blits; and abstract; [0069]-[0078], [0097]-[104], [121], [0139], [0213]-[0214]; [0229]; [0232]-[0233] in Gao). Thus, it would have been obvious to use intrathecal administration route to administer a rAAV9 vector encoding IDS/I2S to the patient with MPSII in the methods of the ‘088 or the ‘424 patent to treat MPSII because the results are expected as taught by Blits or Gao as evidenced by Cardone and  Calias.
In addition, while the claims of the ‘088 or the ‘424 do not teach treatment with an immunosuppressant as in instant claims or prior to administration of the claimed rAAV, the human is immunotolerized as in claim 10, Zhu and Cheng teach a combined therapy of the claimed gene product with an immunosuppressant as recited in instant claims and Passini teach that immunotolerizing the patient with a target protein, IDS/I2S, prior to administration of the claimed rAAV provides benefits to get better results.  It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Blits, Gao, Zhu, Cheng and Passini with the claims of the ‘088 or the ‘424 to arrive at the claimed invention with an expectation of success because the combined therapy of a rAAV vector encoding IDS/I2S with an immunosuppressant has been used to successfully treat MPSII as taught by Zhu and Cheng and the patient who is immunotolerzied with IDS/I2S prior to administration of the claimed rAAV9 encoding IDS/I2S would get a better result as taught by Zhu, Cheng and Passini. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 1, 6-11 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US8609088 or claims 1-16 of US9249424 in view of Blits, Gao, Zhu, Cheng and Passini is maintained.

9.	Claims 1, 6-11 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-18, 20-24 and 26-31 of copending Application No. 15/717358 or claims 2-17 of copending Application No.17/212516 or claims 1-10, 20-22, 25-26 and 28 of copending Application No.17/508714. The rejection over the claims of Application Nos.17/508714 is necessitated by an inventor update search. The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 10-11 of the response, Applicant request the double patenting rejection be held in abeyance until the claims are allowed.
The provisional rejection of claims 1, 6-11 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-18, 20-24 and 26-31 of copending Application No. 15/717358 or claims 2-17 of copending Application No.17/212516 or claims 1-10, 20-22, 25-26 and 28 of copending Application No.17/508714 is maintained of record until a terminal disclaimer is filed.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on March 15, 2022. 
Double Patenting
10.	Claims 1, 6-11 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-21 of Application No.17/574118 in view of Asokan (US2012/0009268), Blits (US2016/0243260) and Gao (US2013/0195801). The rejection over the claims of Application No. 17/574118 is necessitated by an inventor update search. 
	Claims 1-15 and 17-21 of Application No.17/574118 encompass methods to enhance neurocognition or decrease neuropathology in the CNS of a mammal having a lysosomal storage disease caused by intranasally administering to the mammal a composition comprising an amount of a recombinant adeno-associated virus vector comprising an open reading frame encoding a lysosomal storage enzyme comprising a lysosmal storage enzyme including IDS/I2S. While the claims 1-15 and 17-21 of Application No.17/574118 do not recite intrathecal administration of a rAAV9 or rAAVrh10 vector encoding a lysosomal enzyme, Asokan, Blits or Gao teach methods of treating a lysosomal storage disease including MPSI, MPSII and MPSVII disorder using an rAAV9 or rAAVrh10  vector AAV9 or rAAV9 or rAAVrh10 encoding a lysosomal storage enzyme via intrathecal injection  or injecting the vector to the cisterna magna (see abstract, [0237]-[0238], [0280],[0298]-[0300], [0342]; [0004]-[0005]; [0040]; [0054], table 1, [0075]; [0083]-[0090], [0237]-[0248], table 4; 0033]-[0034]; [0058]-[0060]; [0083]-[0084]; [0377]-[0387], examples 5-9; claims 18-27; p. 4-5, table 1, [0059], [0073]-[0076], [0083]-[0090]; [0241]-[0247], table 4 in the reference of Asokan; see abstract; [0010]-[0012]; [0039], table 1; [0064]; [0067], claims 1-15; [0014]; [0036]; [0054]-[0058]; [0104]-[0105] in the reference of Blits; and abstract; [0069]-[0078], [0097]-[104], [121], [0139], [0213]-[0214]; [0229]; [0232]-[0233] in the reference of Gao, in particular). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Asokan, Blits or Gao with the claims of copending Application No. 17/574118 to arrive at the claimed invention with an expectation of success because intrathecal administration of a rAAV-9 or rAAVrh10 encoding a gene including a lysosomal storage enzyme as in claim 13 has been successfully used to target and deliver the lysosomal storage enzyme to the CNS and treat the lysosomal storage diseases including MPSI, MPSII or MPSVII as taught by Asokan, Blits or Gao. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion

11.	NO CLAIM IS ALLOWED.




12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 28, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649